Exhibit 10.6

Jupitermedia Corporation

Compensation Plan

For the Period from January 1 - December 31, 2007

 

From:

   Compensation Committee:    Michael J. Davies    Gilbert Bach    John Patrick
   William Shutzer

To:

   Alan Meckler

Date:

   January 1, 2007  

Name:

  

Alan Meckler

  

Base Salary

   $  343,500             

Title:

  

CEO

           

Maximum Annual Incentive

   $ 240,450                    (70% of Base)   

Annual Incentive Compensation:

Annual incentive compensation will be earned based on the following three
objectives

 

  •  

Achievement of Revenue Target - Maximum Incentive = $80,150 (See schedule A)

 

  •  

Achievement of EBITDA Target - Maximum Incentive = $80,150 (See schedule B)

 

  •  

Achievement of management staffing, management succession and other management
objectives based on the discretion of the Compensation Committee - Maximum
Incentive = $80,150

Total Maximum Incentive = $240,450

 

   

Revenue Target 2007 (See Schedule A)

   $ 147,433,747      

Amount Available For Annual Incentive

   $ 80,150            Percent of Target     Bonus % Earned    
Bonus Amount Earned        115 %   100 %   $ 80,150  (Maximum)      110 %   80 %
    64,120        105 %   60 %     48,090        100 %   40 %     32,060       
95 %   20 %     16,030        90 %   0 %     —        

EBITDA Target 2007 (See Schedule B)

   $ 33,752,111      

Amount Available For Annual Incentive

   $ 80,150            Percent of Target     Bonus % Earned    
Bonus Amount Earned        115 %   100 %   $ 80,150  (Maximum)      110 %   80 %
    64,120        105 %   60 %     48,090        100 %   40 %     32,060       
95 %   20 %     16,030        90 %   0 %     —        

 

Achievement of management staffing, management succession and other management
objectives

based on the discretion of the Compensation Committee

 



 

 



Amount Available For Annual Incentive

   $ 80,150                     

 

•  

Annual Incentive is payable upon Compensation Committee approval after year end.

•  

Annual Incentive excludes acquisitions other than Studio Cutz acquired on
1/18/07 and ISPCON acquired on 1/30/07, the results of which are reflected in
the attached 2007 reforecast.

 

ACCEPTED AND AGREED UPON BY THE UNDERSIGNED:

 

Signature

Alan Meckler